t c memo united_states tax_court benjamin h and diane e robson petitioners v commissioner of internal revenue respondent leroy c and helen e trnavsky petitioners v commissioner of internal revenue respondent docket nos filed date a lavar taylor for petitioners ronald m rosen for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies in petitioners' federal income taxes and penalties for through as follows benjamin h robson diane e robson docket no year penalty deficiency sec_6662 a dollar_figure big_number big_number dollar_figure 1respondent conceded that no amounts are due for penalties leroy c trnavsky helen e trnavsky docket no year penalty deficiency sec_6662 a dollar_figure big_number big_number dollar_figure 1respondent conceded that no amounts are due for penalties all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the cases have been consolidated for trial briefing and opinion after concessions the issues for decision are the fair_market_value of various wild game animal trophy mounts donated by petitioners and whether certain appraisal fees are deductible findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorpo- rated herein by this reference petitioners resided in whittier california at the time their petitions were filed during the years at issue dr benjamin h robson peti- tioner robson and dr leroy c trnavsky petitioner trnavsky were orthodontists both petitioner robson and petitioner trnavsky are accomplished hunters they have been on numerous hunting trips to locations around the world and have acquired various animal mounts over the course of many years of hunting petitioners maintained the animal mounts in trophy rooms at their respective homes over the 3-year period from to petitioner robson donated animal specimens including shoulder mounts and capes and horns to various charitable organizations petitioner rob- son claimed deductions for charitable_contributions of dollar_figure dollar_figure and dollar_figure for tax years and respec- tively during this same period petitioner trnavsky donated animal specimens to various charitable organizations and claimed deductions for charitable_contributions of dollar_figure dollar_figure and dollar_figure for tax years and respectively at the time petitioners made their donations under cali- fornia law it was illegal to sell any mounted animal specimens similar to petitioners' that were taken under a hunting license under federal_law the interstate sale of any specimen sold in violation of california law constituted a federal offense however despite these state and federal restrictions game mounts were sold in california further while california has strict prohibitions on the sale of mounted wildlife many of the western states located near california such as new mexico arizona montana and washington have relatively few restric- tions on the sale of mounted game trophies on their federal_income_tax returns petitioners based the value of their contributions on appraisals performed by r bruce duncan mr duncan of chicago appraisers association caa petitioners robson paid caa dollar_figure dollar_figure and dollar_figure in and and claimed deductions for these amounts each year petitioners trnavsky also claimed deductions for appraisal fees paid to caa of dollar_figure dollar_figure and dollar_figure for and respectively at trial however mr duncan was not called as a witness and petitioners did not rely on his appraisals at trial rather petitioners now rely on the appraisal and testimony of jack perry mr perry their expert witness at trial respondent in her notice_of_deficiency to petitioners robson disallowed all charitable_contribution deductions for and because she determined that petitioners robson had failed to demonstrate the fair_market_value of the donated items for the same reason respondent also disallowed all charitable_contribution deductions claimed by petitioners trnavsky for the years at issue respondent concedes that sec_212 provides a deduction for reasonable appraisal fees paid to value a charitable_contribution however respondent amended her answers to the petitions and now contests as unreasonable the amount of the appraisal fees deducted by petitioners value of charitable_contributions opinion sec_170 provides a deduction for charitable contribu- tions made to qualified entities during the taxable_year the regulations provide that if property other than money is donated the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1 170a- c income_tax regs sec_1_170a-1 income_tax regs defines fair_market_value as the price at which property would change hands between a willing buyer and a willing seller neither being under a compulsion to buy or sell and both having reasonable knowledge of the relevant facts the determination of fair_market_value of donated property is a factual inquiry 56_tc_876 petitioners bear the burden_of_proof rule a 290_us_111 there is no disagreement that the donations were actually made by petitioners there is significant disagreement over the value of the donated game mounts petitioners and respondent presented expert testimony and submitted expert reports concerning the value of these game mounts the ultimate findings of the respective experts are set out in the attached appendix respondent primarily relies on the testimony of alan zanotti mr zanotti mr zanotti founded his company the african import company in after he determined that there was a large supply of game mounts within the united_states available for sale from the inception of his company to the present day mr zanotti has sold between big_number and big_number game items he indicated that there was an active market for the items involved in this case additionally mr zanotti has personally purchased or sold many items similar to those donated by petitioners mr zanotti believes that he would be able to assemble a collec- tion comparable to petitioners' by purchasing items on the open market in fact mr zanotti currently has in his inventory many of the same type of game mounts as those donated by petitioners respondent submitted the report of another expert herbert c curry mr curry mr curry is a special_agent with the fish and wildlife service mr curry a hunter and a collec- tor of animal specimens has extensive experience in investi- gating violations of federal and state wildlife laws through undercover work involved in his position with the fish and wildlife service mr curry has personally purchased and sold game mounts and he has been involved with the investigation of other sales of wildlife mr curry asserted that despite his department's efforts an illegal market in game mounts existed in california during the years at issue mr curry submitted a report in which he summarized the price range at which various game mounts were sold in california mr curry's report contained price ranges for those animal specimens with which he had gained familiarity through the performance of his duties as an agent his price ranges in most cases were in line with the amounts contained in mr zanotti's report petitioners rely exclusively on the testimony of mr perry mr perry is on the board_of the world wildlife museum and he has substantial experience in the field of taxidermy mr perry bases his appraisals on the replacement cost methodology replacement cost is the total cost the hunter incurred in going on the hunt and related costs such as trophy fees taxidermy costs and travel_expenses if more than one 1mr perry admitted that he was motivated to perform appraisals by factors other than the fees he charged in fact he candidly stated that his ulterior motive in performing appraisals was to encourage the donation of animal specimens to museums specimen is harvested on a trip the cost of the trip is prorated over each specimen mr perry then adjusts the values based upon factors such as the quality of the specimen and its rarity he believes that this is the only proper way to value animal specimens because he views each specimen as a unique object replacement cost is a relevant measure of value where the property is unique the market is limited and there is no evidence of comparable sales 839_f2d_420 8th cir revg 86_tc_66 we find contrary to mr perry's beliefs that there is a market throughout the united_states for items comparable to those donated by petitioners petitioners argue that there are no comparable sales because residents in california are prohibited from selling game mounts we reject this contention petitioners' argument taken to its logical conclusion would result in their mounts' having no value as california residents could never sell them mr curry testified however that prices for game mounts in california are equivalent to prices in states that do not place restrictions on sales thus the restrictions imposed by california law do not materially affect the value of petitioners' game mounts we therefore cannot accept mr perry's valuations as petitioners have not demonstrated that their replacement cost analysis has a correlation to fair_market_value in this case see epping v commissioner tcmemo_1992_279 we conclude that an active market exists throughout the united_states for substantially comparable items petitioners have not presented any evidence of comparable sales relying solely on mr perry's valuations consequently petitioners have failed to carry their burden of proving that the donated game mounts are worth more than the amount established by respondent at trial thus we conclude that based on respondent's appraisal the animal specimens donated by petitioner robson have a fair_market_value of dollar_figure and the specimens donated by petitioner trnavsky have a fair_market_value of dollar_figure deductibility of appraisal fees respondent does not dispute that appraisal fees are deduct- ible under sec_212 but contends that the amount of fees paid for mr duncan's services is unreasonable and therefore 2estate of miller v commissioner tcmemo_1991_515 affd without published opinion 983_f2d_232 5th cir is distinguishable in estate of miller the taxpayer donated numerous animal mounts to the state of louisiana and claimed charitable_contribution deductions replacement cost was probative in the estate of miller case because the court found that no comparable items could be obtained in the market here respondent has successfully demonstrated that items comparable to petitioners' did exist in the market 3the fair_market_value of petitioner robson's charitable_contributions is dollar_figure dollar_figure and dollar_figure for and respectively the fair_market_value of petitioner trnavsky's charitable_contributions is dollar_figure dollar_figure and dollar_figure for and respectively for a more detailed listing of each donation see appendix infra only a portion of the fees actually paid to caa is deductible because this issue was first raised by respondent in her amended answers to the petitions she carries the burden_of_proof to be deductible under sec_212 an expense must meet the ordinary and necessary test sec_1_212-1 income_tax regs thus the expenses must be reasonable in amount and bear a rea- sonable and proximate relation to the purpose for the expendi- ture id the determination of reasonableness is based on the facts and circumstances see 565_f2d_1388 9th cir affg in part and remanding tcmemo_1973_223 petitioner robson claimed deductions of dollar_figure dollar_figure and dollar_figure for appraisal fees paid to caa petitioner trnavsky deducted dollar_figure dollar_figure and dollar_figure for the appraisal fees that he paid to caa respondent did not dispute that these fees were actually paid to caa nor did respondent present any evidence to indicate that caa charged petitioners more than it charged other taxpayers to perform museum appraisals respondent has not carried her burden to show that the fees paid were unreasonable accordingly we find for petitioners on this issue based on the foregoing decision will be entered under rule dr benjamin robson appendix item no species type perry zanotti curry 1-r 2-r 3-r 4-r 5-r 6-r 7-r 8-r roosevelt elk wapiti barren ground caribou pronghorn antelope pronghorn antelope blesbok tsessebe sassaby gemsbok oryx white tailed gnu black wildebeest 9-r mule deer 10-r mule deer 11-r mule deer total shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -- -- -- -- big_number big_number big_number big_number 1petitioners' appraiser did not include a value for this mount in his expert report dr benjamin robson item no species type perry zanotti curry blacktail deer cape horns blacktail deer cape horns 12-r 13-r 14-r barbary sheep aoudad 15-r steenbok 16-r 17-r bush duiker pronghorn antelope 18-r mule deer 19-r mule deer 20-r altai argali sheep total shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount full skin horns dollar_figure dollar_figure dollar_figure-800 big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number dr benjamin robson item no species type perry zanotti curry 21-r 22-r 23-r 24-r bighorn sheep greater kudu greater kudu roosevelt elk wapiti 25-r springbok 26-r 27-r 28-r 29-r gray duiker spanish stag corsican ram sheep blacktail deer 30-r axis deer total shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount dollar_figure dollar_figure dollar_figure-big_number big_number big_number -- -- big_number big_number big_number big_number big_number -- -- -- -- big_number big_number big_number big_number -- dr leroy trnavsky item no species type perry zanotti curry 1-t 2-t 3-t 4-t 5-t 6-t 7-t 8-t common waterbuck barren ground caribou shoulder mount shoulder mount defassa waterbuck shoulder mount spanish wild boar tanned cape blesbok water buffalo mountain goat mule deer total shoulder mount shoulder mount shoulder mount shoulder mount dollar_figure dollar_figure -- big_number dollar_figure-800 big_number big_number big_number big_number big_number -- -- -- -- big_number big_number big_number big_number big_number 1mr zanotti's report indicates that this mount was damaged therefore his valuation reflects an amount that is less than that for a typical mountain goat mount in an undamaged condition dr leroy trnavsky item no species type perry zanotti curry 9-t 10-t 11-t 12-t blacktail deer blacktail deer blacktail deer barbary sheep aoudad 13-t steenbok 14-t 15-t kirk's dik-dik pronghorn antelope 16-t mule deer total cape horns cape horns shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount shoulder mount dollar_figure dollar_figure dollar_figure-800 big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number dr leroy trnavsky item no species type perry zanotti curry 17-r 18-r 19-r pronghorn antelope roosevelt elk wapiti cape buffalo 20-r bison shoulder mount shoulder mount shoulder mount shoulder mount 21-r coues deer shoulder dollar_figure dollar_figure dollar_figure-600 big_number big_number big_number -- big_number big_number big_number mount big_number 22-r coues deer shoulder mount big_number 23-r whitetail deer shoulder mount 24-r red lechwe shoulder mount total big_number big_number big_number big_number -- --
